EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from applicant representative, Mr. Timothy Menasco (Reg. No. 71,749), dated 06/16/2021. 
The application has been amended as follows: 
Please amend the claims filed on 06/01/2021 as follows. 
1. 	(Currently Amended) A method for printing, verifying and authenticating additive manufactured products utilizing a plurality of computing devices, a plurality of additive printers, a distributed transaction register, and an extraterrestrial communication network comprising a plurality of terrestrial transceivers and a plurality of extraterrestrial transceivers, wherein the distributed transaction register comprises a blockchain, a plurality of nodes at different locations each with a copy of a ledger, the method comprising:
receiving, by a first computing device of the plurality of the computing devices, at least one customer requirement for a product; 
developing, by said first computing device, from said at least one customer requirement, at least one manufacturing requirement for said product;
generating, by said first computing device, from said at least one manufacturing requirement, a product geometry file and at least one printer parameter;
said distributed transaction register
obtaining, by said first computing device, an output from said distributed transaction register in response to said recording said transaction on said distributed transaction register;
recording, by said first computing device, to said distributed transaction register, a first transaction based on said product geometry file;
in response to said recording said first transaction, obtaining, by said first computing device, a first output from said distributed transaction register, wherein said first output is associated with said first transaction and includes a first blockchain address;
transmitting, by said first computing device to a second computing device of the  plurality of the computing devices, said first output over the extraterrestrial communication network wherein said transmitting said first output over the extraterrestrial communication network further comprises sending said first output via a terrestrial transceiver of the plurality of the terrestrial transceivers  
receiving, by said second computing device, said first output via an extraterrestrial transceiver of the plurality of the extraterrestrial transceivers, wherein the second computing device is located in the outer space; 
in response to said receiving said first output
receiving, by a 3D additive printer of the plurality of the additive printers, said product geometry file and said unique code, wherein the 3D additive printer is located in the outer space and is connected to said second computing device;
printing, by said 3D additive printer a product using said product geometry file 
embedding, by said 3D additive printer, said unique product code 
receiving, by said second computing device, an indication that said product has been printed by said 3D additive printer;
recording, by said second computing device, to said distributed transaction register, a second transaction based on said printing of said product and said first output;
in response to recording to said distributed transaction register, obtaining a second output from said distributed transaction register, wherein said second output and includes a second blockchain address;
verifying, by said second computing device and using said unique code, said output, said first output, and said second output that said product was printed according to said at least one manufacturing requirement; and
authenticating, by said second computing device, said product based on the verifying.
2. 	(Original) The method set forth in claim 1, wherein said at least one customer requirement for said product is selected from a group consisting of quality parameters, material composition requirements, product definitions, manufacturing requirements, and an IP artifact, and wherein said at least one manufacturing requirement for said product is selected from a group consisting of product size, product weight, product strength, product geometry, a computer aided design (CAD) file, and an IP artifact.
3. 	(Original) The method set forth in claim 1, wherein said extraterrestrial transceiver is located on a space colony, a space station, a spacecraft, a planet, a moon or an asteroid.
4. 	(Original) The method set forth in claim 1, wherein said terrestrial transceiver and said extraterrestrial transceiver are communicatively connected via a deep space network.
5. 	(Currently Amended) The method set forth in claim 1, wherein said recoding said first transaction further comprises recording said first transaction to a first block of said blockchain, said recording said second transaction further comprises recording said second transaction to a second block of said blockchain, wherein said second block is linked to the first block.
6.	 (Original) The method set forth in claim 5, wherein said first transaction further comprises a first transaction datum and said second transaction further comprises a second transaction datum.
7. 	(Currently Presented) The method set forth in claim 6, wherein said first transaction datum comprises a cryptographic hash digest based on said product geometry file and said second transaction datum comprises a cryptographic hash digest based on said printing of said product.
8. 	(Currently Presented) The method set forth in claim 1, wherein said embedding said unique product code based on said first output comprises printing said product with said unique product code or etching said product with said unique product code.
Claims 9-17 	(Cancelled)
18. 	(Currently Amended) The method set forth in claim 1, further comprising obtaining, by said first computing device, a transaction record that is associated with said first transaction and said second transaction from said distributed transaction register.
Claims 19-25 	(Cancelled)
Reasons for Allowance
The application is directed to security. The instant claims are directed to a method for printing, verifying and authenticating additive manufactured products. Specifically, applicant teaches a first computing device receiving at least one customer requirement for a product, developing from said at least one customer requirement, at least one manufacturing requirement for said product, generating from said at least one manufacturing requirement, a product geometry file and at least one printer parameter, and a 3D additive printer printing a product using product geometry file. However, this is taught by Breitgand (US2015/0309502: ¶¶18-21, 40-43, 92-94, 96-97).
Additionally, applicant teaches said first computing device recording a transaction based on said at least one manufacturing requirement to said distributed transaction register, obtaining an output from said distributed transaction register in response to said recording said transaction on said distributed transaction register. However, this is taught by Anelle (US 7,343,209: 4:14-47).
Furthermore, applicant teaches said first computing device recording a first transaction based on said product geometry file to said distributed transaction register, a 3D additive printer receiving said product geometry file and printing a product using said product geometry file. However, this is taught by Milazzo (US2017/0279783: ¶¶50, 60, 62-63, 67-68, 78, 82).
Moreover, applicant teaches said first computing device recording said transaction to a first block of said blockchain, obtaining a first output from said distributed transaction register in response to said recording said first transaction on said distributed transaction register, said second computing device obtaining a second output from said distributed transaction register that is associated with said second transaction, and the 3D additive printer embedding to said product said unique code. However, this is taught by Feeney (US2016/0098723: ¶¶50, 73-74, 77, 81, 102)
Additionally, applicant teaches an extraterrestrial communication network comprising a plurality of terrestrial transceivers and a plurality of extraterrestrial transceiver, transmitting data over the extraterrestrial communication network via a terrestrial transceiver of the plurality of the terrestrial transceivers and receiving data via an extraterrestrial transceiver of the plurality of the extraterrestrial transceivers. However, this is taught by Levin (Fig. 3, Fig. 4; 6:12-30, 6:53-7:3, 18:44-20:25)
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
recording, by said first computing device, a transaction based on said at least one manufacturing requirement to the distributed transaction register… 
obtaining, by said first computing device, an output from said distributed transaction register in response to said recording said transaction on said distributed transaction register;
recording, by said first computing device, a first transaction based on said product geometry file to the distributed transaction register;
in response to said recording said first transaction on said distributed transaction register, obtaining, by said first computing device, a first output from said distributed transaction register…
transmitting, by said first computing device to a second computing device of the  plurality of the computing devices, said first output over the extraterrestrial communication network…
receiving, by said second computing device, said first output via an extraterrestrial transceiver of the plurality of the extraterrestrial transceivers… 
in response to said receiving said first output, generating, by said second computing device, a unique product code based on said first output;
receiving, by a 3D additive printer of the plurality of the additive printers, said product geometry file and said unique code…
receiving, by said second computing device…an indication that said product has been printed by said 3D additive printer…
recording, by said second computing device, to said distributed transaction register, a second transaction based on said printing of said product and said first output; 
obtaining, by said second computing device, a second output from said distributed transaction register that is associated with said second transaction; 
verifying, by said second computing device and using said unique code, said output, said first output and said second output, that said product was printed according to said at least one manufacturing requirement…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685  

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685